The statute authorizes the service of a writ of attachment on the personal estate of a defendant in the hands or possession of any person, copartnership or corporation, as his trustee. The writ in the present case was directed to be served on the estate of John W. Manchester. An estate is not a person, copartnership or corporation, and is incapable of having any service made upon it. A trustee, whether strictly a party to the suit or not, must be described with the same certainty as if a party. We are of the opinion, therefore, that there was no service of the writ in this case by way of trustee process.
Exceptions sustained, and case remitted to the District Court of the Fourth Judicial District.